DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Goujard et al. (US 2015/0251959) in light of Dunyak et al. (US 2002/0005605).
Claims 1, 2, 4, 6, 8 and 10-12:  Goujard teaches a process of forming a ceramic matrix composite material into a part for a turbine engine (Abst.; ¶ 0002) comprising the steps of: shaping a fibrous preform of silicon carbide (¶¶ 0015, 0033-0034); consolidating said preform by creating an interphase of boron nitride on the fibers by chemical vapor infiltration (¶¶ 0016, 0035) and creating a ceramic matrix layer of silicon carbide (¶ 0043); machining the part (¶ 0044); and covering the outer surface with environmental barrier (¶ 0052).
Goujard fails to teach that the turbine part is hollow or that the hollow portion is formed from a removed core.  Dunyak teaches a process of forming a ceramic matrix composite material into a part for a turbine engine (Abst.; ¶ 0003) and explains that such parts a preferably equipped with cooling passages (i.e. claimed hollow) to reduce their temperature (¶ 0003).  Dunyak further explains that these cooling passages are formed by housing a graphite core within the silicon carbide preform (¶¶ 0010-0011); heating the preform to 650-800˚C in an oxidizing atmosphere (¶ 0011); and removing the core by agitation (i.e. claimed mechanically) (see, e.g., ¶ 0011).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have formed hollow cooling passages by the process taught by Dunyak in the process of Goujard in order to have reduced the temperature of the turbine parts with the predictable expectation of success.
Claim 5:  Dunyak teaches that the heating can require 2 days (¶ 0011).  Claim 5 does not require that the first and second heating cycles are performed any differently from one another.  Therefore, by teaches a heating duration in excess of the combined times, Dunyak teaches that the heating comprises a first stage of 20-30 hours and a second stage of 10-15 hours wherein each stage is performed in the same manner of heating to 650-800˚C.
Claim 7:  Goujard teaches that the preform is formed by weaving (¶ 0033).
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goujard and Dunyak in light of Thebault et al. (US 5,686,144).
Claims 3 and 15:  Modified Goujard fails to teach that a catalyst is used to oxidize the graphite.  Thebault, however, teaches that potassium acetate is used to catalyze the oxidation of carbon materials (13:52-54).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included potassium acetate in the oxidizing atmosphere in order to have sped up the oxidation of the graphite core with the predictable expectation of success.
Claims 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goujard and Dunyak in light of Corman et al. (US 2002/0180120).
Claims 9, 13 and 14:  Goujard teaches that the preform is further densified via melt infiltration (¶ 0047), but fails to provide any details about this process.  Corman teaches a process of forming a silicon carbide based ceramic matrix composite part for a turbine (Abst.; ¶ 0006) and explains that melt infiltration is performed by applying silicon powder to the preform and then converting the powder to molten silicon which is infiltrated into the preform (¶¶ 0036-0037).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have performed the melt infiltration step of Goujard by melting silicon particles on the preform and infiltrating the formed molten silicon.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Goujard and Dunyak in light of Lange et al. (US 4,041,123).
Claim 16:  Dunyak teaches that the oxidized core is removed by agitation (¶ 0011) or vibration (¶ 0013), but fails to teach scraping.  Lange teaches that any particles (equivalent to the ash remaining after oxidizing the graphite in Dunyak) remaining on a part after process can be removed by vibration or scraping (6:28-31).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected scraping as the means for removing any residual oxidized graphite with the predictable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712